     MICHAEL CHASTAINE, State Bar #121209
1    THE CHASTAINE LAW OFFICE
     2377 Gold Meadow Way, Suite 100
2    Gold River, CA 95670
     Telephone: 916-732-7150
3
     Attorneys for Defendant
4
     Remus Kirkpatrick
5
6                          IN THE UNITED STATES DISTRICT COURT
7                       FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9                                                 ) Case No.: 2:15 CR 190 GEB
     UNITED STATES OF AMERICA,                    )
10                                                ) STIPULATION AND ORDER
                    Plaintiff,                    ) CONTINUING SENTENCING
11                                                )
            v.                                    )
12                                                )
     REMUS ALAN KIRKPATRICK,                      )
13                                                )
                    Defendant.                    )
14
15
            It is hereby stipulated by and between the defendant, Remus Kirkpatrick, and his
16
     undersigned attorney, and the United States and its undersigned attorney, that the date for
17
     sentencing should be continued from June 28, 2019 to September 27, 2019 and that the
18
     schedule for disclosure of the Presentence Report should be amended to provide as
19
     follows:
20
21          1. that the Proposed Pre-Sentence Report shall be disclosed to Counsel no later

22               than August 12, 2019;

23          2. that Counsel’s Written Objections to the Pre-Sentence Report shall be

24               delivered to the Probation Officer no later than August 30, 2019;
25          3. that the Pre-Sentence Report shall be filed with the Court and disclosed to
26               Counsel no later than September 6, 2019;
27
28


                                                   1
1           4. that Motions for Correction of the Pre-Sentence Report shall be filed and
2              served on Counsel and the Probation Officer no later than September 13, 2019;
3              and
4           5. Ms. Hemesath has authorized the undersigned attorney to sign this stipulation
5              for her.
6
7
8    Dated: June 4, 2019                       By: ____/s/ Michael Chastaine
9                                                    MICHAEL CHASTAINE
                                                     Attorney for Remus Kirkpatrick
10
11
12   Dated: June 4, 2019                              McGREGOR SCOTT
13                                                    United States Attorney
14                                                    By: /s/ Audrey Hemesath___
15                                                    AUDREY HEMESATH
                                                      Assistant U.S. Attorney
16
17
                                              ORDER
18
            GOOD CAUSE APPEARING, in that it is the stipulation of the parties:
19
            IT IS HEREBY ORDERED that the sentencing scheduled for Friday, June 28,
20
     2019 at 9:00 a.m. be continued to Friday, September 27, 2019 at 9:00 a.m. and adopts the
21
     schedule for disclosure of the Presentence report as indicated.
22
     Dated: June 4, 2019
23
24
25
26
27
28


                                                  2
